Citation Nr: 0418826	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  95-37 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a nervous disorder, 
to include post traumatic stress disorder, anxiety, 
depression and emotional disorder.  

2.  Entitlement to service connection for a respiratory 
disorder, to include emphysema, claimed as due to asbestos, 
or toxic fumes or radiation exposure.  

3.  Entitlement to service connection for heart disease, 
coronary artery disease, as a result of exposure to 
radiation.  

4.  Entitlement to service connection for colon cancer as a 
result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from May 1961 to January 1981.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In April 1995 the RO denied the 
veteran's claims of entitlement to service connection for 
anxiety, depression and emotional disorders, post traumatic 
stress disorder (PTSD) exposure to asbestos, toxic fumes, and 
diesel fumes, emphysema, heart disease and coronary artery 
disease claimed as secondary to radiation exposure.  In June 
2001 the RO denied the veteran's claim for entitlement to 
service connection for colon cancer as a result of exposure 
to ionizing radiation.  

The Board last remanded this matter in October 1999.  The 
requested development has been accomplished and the issues 
have been returned to the Board for further appellate review.  

The issues of entitlement to service connection for a nervous 
disorder, to include post traumatic stress disorder, anxiety, 
depression and emotional disorder and entitlement to service 
connection for a respiratory disorder, to include emphysema, 
claimed as due to asbestos, or toxic fumes or radiation 
exposure will be addressed in the remand portion of this 
decision.  

FINDINGS OF FACT

1.  The evidence does not establish that the veteran has 
heart disease or coronary artery disease, related to exposure 
to radiation in service.  

2.  The veteran appears to have claimed service connection 
for heart disease as the result of tobacco use in the August 
1999 informal hearing presentation.  

3.  Colon cancer did not develop as a result of exposure to 
ionizing radiation.  


CONCLUSIONS OF LAW

1.  Neither heart disease nor coronary artery disease was the 
result of in-service exposure to radiation.  38 U.S.C.A. §§ 
1110, 1131, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.300, 3.311 (2003).

2.  Service connection for heart disease due to nicotine 
dependence or tobacco use in service is prohibited by law.  
38 U.S.C.A. §§ 1103, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.300 (2003).

3.  Colon cancer was not a result of exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claims by means of the discussion in the 
October 2002 and July 2003 RO letters.  Specifically, in the 
October 2002 and July 2003 RO letters the RO informed the 
appellant of the following: 1.) VA's duty notify the 
appellant about his claims; 2.) VA's duty to assist the 
appellant in obtaining evidence for the claims; 3.) What must 
the evidence show to establish entitlement; 4.) What 
information or evidence was still needed from the appellant; 
and 5.) What the appellant could do to help with the claims.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to  
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

The October 2002 and July 2003 RO letter advised the 
appellant of his and VA's respective duties, and to tell VA 
about any additional information or evidence he wanted VA to 
attempt to obtain for him.  In addition, in the supplemental 
statement of the case, dated in October 2002, the veteran was 
provided with the full text of 38 C.F.R. § 3.159 (including 
38 C.F.R. § 3.159(b)(1) VA will also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.).  Even though the veteran was 
not specifically asked to submit any evidence in his 
possession pertaining to the claims, any such error is 
harmless because he was told about the information and 
evidence needed from him, which would elicit any relevant 
evidence in his possession and he was provided with the full 
text of the regulation, to include the portion stating that 
VA will also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 U.S.C.A. § 7261(b) (West 2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations in August 2002 and April 2003.  In 
addition, the RO obtained the veteran's service medical 
records and his post service private and VA medical records.  
There is no indication that additional relevant medical 
records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.

II.  Service Connection  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

When a veteran served continuously for 90 days or more during 
a period of war and a chronic disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (2003).  To consider service connection under section 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations.  38 C.F.R. § 3.311(b) (2003).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation will not be granted under section 3.311.  
38 C.F.R. § 3.311(b)(1)(iii) (2003).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

A.  Direct and Presumptive Service Connection 

The veteran does not allege, and the evidence does not 
otherwise suggest, that he has heart disease, coronary artery 
disease, or colon cancer that was directly incurred in or 
aggravated during service or manifest within one year of 
separation from service.  Consequently, the Board need not 
discuss the granting of service connection on a direct basis 
or presumptively under 38 C.F.R. §§ 3.307, 3.309 as chronic 
diseases.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).  Rather, in 
this particular appeal, the veteran alleges that he has heart 
disease, coronary artery disease, and colon cancer that are 
due to or the result of asbestos, or toxic fumes or exposure 
to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  See also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 
1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).  

B.  Radiation Exposure

Service connection for a disease based on radiation exposure 
may be established in one of three different ways.  First, 
types of cancer are presumptively service-connected.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" that will 
be service-connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by showing that the disease was 
incurred during or aggravated by service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 
Vet. App. 74, 77 (1998).  

At the August 2001 RO hearing the veteran testified that 
around 1965 there was a nuclear fuel spill during an oxygen 
explosion in which he was exposed to radiation.  He had to 
help clean up the fuel spill, which contained Iodine 131 that 
was very highly radioactive.  

The VA Chief Public Health and Environmental Hazards Officer, 
in April 2001, wrote that according to the veteran's DD1141 
forms and computer printouts he was exposed to a dose of 
ionizing radiation during military service of 4.407 rem.  It 
was not possible for this office to provide an independent 
does estimate.  It was calculated that exposure to 18.61 rads 
or less at age 21 provides a 99 percent credibility that 
there is no reasonable possibility that it was as likely as 
not that the veteran's colon cancer was related to exposure 
to ionizing radiation (Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, page 29).  Information in Health 
Effects of Exposure to Low Levels of Ionizing Radiation 
(BEIRV), 1990, pages 301 to 303, generally supports this 
value.  Among Japanese A-bomb survivors, no excess of colon 
cancer has been evident at doses below about 100 rads and the 
risks have increased only after intense irradiation.  Other 
studies also suggest that there is as significantly increased 
risk for colon cancer at doses of about 100 rads but not at 
low dose levels (Mettler and Upton, Medical Effects of 
Ionizing Radiation, 2nd edition, 1995, pages 177-180).  

i.  Heart Disease, Coronary Artery Disease

The veteran claims that as a result of in-service exposure to 
or radiation, he developed heart disease and coronary artery 
disease.  After a review of the record, the Board finds that 
the evidence does not support the veteran's contentions, and 
his claim must be denied.  

Private medical records, dated March 1992 to June 1992, show 
that the veteran was hospitalized for transient ischemic 
attack, right middle cerebral artery distribution with left 
hemiplegia and left sensory loss.  In April 2001 the 
impressions were chest pain, which seemed atypical to 
noncardiac in etiology and status post cerebrovascular 
accident.  The exercise stress test was negative for 
significant myocardial ischemia by electrocardiogram 
criteria.  There was essentially normal bilateral carotid and 
vertebral duplex imaging.  The chest x-ray revealed 
borderline cardiomegaly.  VA outpatient treatment record, 
dated February 1995, provides the assessment of rule out 
coronary artery disease with ischemia.  

As indicated above, service connection for a disease based on 
radiation exposure may be established in one of three 
different ways.  The Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for heart disease and 
coronary artery disease due to exposure to radiation under 
all of the potentially applicable legal theories that pertain 
to exposure to radiation.  First, the veteran's currently 
diagnosed transient ischemic attack, right middle cerebral 
artery distribution with left hemiplegia and left sensory 
loss, status post cerebrovascular accident or borderline 
cardiomegaly, are not included in the list of disorders that 
may be presumptively service-connected by an individual who 
participated in a radiation- risk activity, as set forth at 
38 C.F.R. § 3.309(d).  Second, none of the veteran's 
currently diagnosed coronary disorders are included in the 
list of "radiogenic diseases" under 38 C.F.R. § 3.311(b).  As 
reported earlier, that regulation does not create a 
presumption of service connection, but merely accords the 
claimant special processing of the claim.  However, since the 
veteran does not have one of the radiogenic diseases, such 
special processing of this claim is not warranted.  Third, 
the veteran does not contend and his service personnel 
records do not show that he participated in any listed 
atmospheric nuclear tests.  38 C.F.R. § 3.309(d)(3).  

Consequently, there is no competent evidence of record of any 
current heart disease and coronary artery disease that has 
been linked to service as a residual of radiation exposure.  
Therefore, the veteran's claim for service connection for 
heart disease and coronary artery disease as due to exposure 
to radiation is denied.  

ii.  Colon Cancer 

As noted above, at the August 2001 RO hearing the veteran 
testified that around 1965 there was a nuclear fuel spill 
during an oxygen explosion in which he was exposed to 
radiation.  He had to help clean up the fuel spill, which 
contained Iodine 131 that was very highly radioactive.  The 
Board notes that colon cancer is one of the diseases listed 
as a "radiogenic disease" under 38 C.F.R. § 3.311.  

The VA Chief Public Health and Environmental Hazards Officer, 
in April 2001, wrote that in light of the above, it was their 
opinion that it was unlikely that the veteran's carcinoma in 
situ of the colon can be attributed to exposure to ionizing 
radiation in service.  This opinion rebuts any presumption of 
service incurrence.  Thus, there is no medical opinion 
linking the colon cancer to the claimed ionizing radiation 
exposure that the veteran had in service.  

As the veteran's colon cancer has not been medically 
associated with military service, there is no foundation upon 
which to allow the claim.  In making its determination, the 
Board has considered the veteran's contentions, which are 
considered credible insofar as he described his current 
symptoms and beliefs that his colon cancer is due to 
radiation exposure in service.  However, it has not been 
indicated that he possesses the requisite medical 
qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  

D.  Tobacco Use  

In February 1993, VA's General Counsel held that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use during 
service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  In 
addition, service connection may be established for 
disability due to tobacco use if the evidence shows that the 
veteran incurred nicotine dependence in service.  See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  

In the informal hearing presentation in August 1999, the 
representative appears to have claimed service connection for 
heart disease as the result of the veteran's tobacco use.  In 
October 1999 the Board remanded this matter for the RO to 
adjudicate the issues of service connection for heart disease 
secondary to smoking tobacco use.  

More recently enacted legislation, however, prohibits service 
connection of a disability on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2002).  This statute and its 
implementing regulation, though, apply only to claims filed 
after June 9, 1998; the veteran appears to have claimed 
service connection for heart disease as the result of tobacco 
use in the August 1999 informal hearing presentation.  The 
above cited law and regulation bar such tobacco-related 
claims as to claims received by the VA after June 9, 1998.  
It follows that, as a matter of law, the veteran's tobacco-
related claim must be denied.  The United States Court of 
Appeals For Veterans Claims has held that, in cases where the 
law is dispositive of the claim, the claim should be denied 
due to a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

III.  Conclusion  

The competent evidence in this case does not provide a basis 
for favorable action on the veteran's claims.  The 
preponderance of the evidence is against the claims for 
entitlement to service connection for heart disease, coronary 
artery disease, as a result of exposure to radiation and 
colon cancer as a result of exposure to ionizing radiation, 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for heart disease, coronary artery 
disease, as a result of exposure to radiation is denied.  

Service connection for heart disease, coronary artery 
disease, as due to nicotine dependence or tobacco use in 
service is denied.  

Service connection for colon cancer as a result of exposure 
to ionizing radiation is denied.  


REMAND

I.  PTSD 

Service medical records show that the December 1980 Report of 
Medical Examination noted the presence of congenital 
abnormalities, personality and character disorders, poor 
performance under stress and anxiety regarding exposure to 
radiation.  

Post service private medical records show that the veteran 
was seen for PTSD, alcohol abuse, schizophrenia, chronic 
undifferentiated type and dysthymic disorder.  In January 
1995 a licensed mental health therapist wrote that the 
veteran carried a diagnosis of PTSD, which appeared to be 
secondary to traumatic experiences while in the Navy.  Dr. 
Moore, in January 1995, wrote that the veteran certainly 
meets the criteria for PTSD and that they were dealing 
primarily with symptoms of depression, anxiety, feelings of 
helplessness and hopelessness and avoidance.  In June 1998 
Dr. Pensa wrote that the veteran certainly meets the symptoms 
for PTSD, which appeared directly, related to his duty on a 
submarine as well as on the U.S.S. Scorpion.  Dr. Pensa 
indicated that this trauma has been exacerbated by his 
schizophrenia and rendered him completely incapacitated 
emotionally and 100 percent disabled.  

VA medical records show that the veteran was seen for alcohol 
dependence, moderate PTSD, major depressive episode, 
depression, status post drug overdose and anxiety disorder.  
In July 2002 The Vet Center clinical psychologist wrote that 
the veteran has symptoms that were consistent with PTSD 
chronic and severe and has been psychiatrically hospitalized 
five times since 1989.  The August 2002 VA examination 
diagnostic impressions were alcohol dependence and PTSD by 
history.  The VA examiner commented that the veteran's Global 
Assessment of Functioning of 50 reflects serious symptoms of 
a psychological nature, which were in his opinion mainly due 
to his abuse of substances.  The April 2003 VA examination 
diagnostic impressions were mood disorder, dysthymic 
disorder, chronic, anxiety disorder generalized and history 
of PTSD, currently manifested in mild degree of the PTSD.  

There are several psychiatric diagnoses.  There is no 
psychiatric opinion of record as to whether it is at least as 
likely as not that the veteran has PTSD or any other 
psychiatric disorder which was incurred in or aggravated 
during service.  The Board must obtain an opinion that is 
preceded by a review of all of the relevant service and post-
service medical evidence.  The opinion should, to the extent 
possible, reconcile the conflicting opinions of record.  See 
Shoffner v. Principi, 16 Vet. App. 208, 214 (2002).  In a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  

II.  A Respiratory Disorder To Include Emphysema

The veteran claims that as a result of in-service exposure to 
asbestos or toxic fumes he developed a respiratory disorder, 
to include emphysema.  At the August 2001 RO hearing the 
veteran testified that he was exposed to asbestos while 
serving on the U.S.S. Corsair, U.S.S. Shark, U.S.S. Scorpion, 
U.S.S. Leopard, and the U.S.S. Simon Bulivar.  He sated that 
he spent shipyards periods, many extensive repair periods 
decommissioning ships.  The veteran reported that he had 
hands on experience removing asbestos from the U.S.S. Sperry.  
He testified that in 1974 when they learned that asbestos was 
detrimental to their health they wore protection.  Although a 
layperson is not competent to testify as to the cause of a 
disease, an appellant is competent to testify as to the facts 
of asbestos exposure.  See McGinty v. Brown, 4 Vet. App. at 
432.

The Contact Representative for the Navy, in December 2000, 
wrote that they had no way of determining to what extent the 
veteran was exposed to asbestos during his Naval service.  
They know General Specifications for ships during this time 
period, required heated surfaces to be covered with an 
insulating material and it was highly probable that asbestos 
products were used to achieve this end.  Items that required 
insulation included piping, flanges, valves, fittings, 
machinery, boilers, evaporators and heaters.  The veteran's 
occupation was as an Electrician's Mate (EM).  The 
probability of exposure to asbestos was probable.  However, a 
positive statement that the veteran was or was not exposed 
could not be made.  

VA outpatient treatment record dated January 1995 provided 
the assessment of upper respiratory infection.  In February 
1995 the assessments were chronic obstructive pulmonary 
disease (COPD), bronchitis and chronic laryngitis.  In 
January 1996 the assessment was COPD.  In March 1996 the 
assessments were history of emphysema and acute bronchitis.  
In October 1996 the assessment was COPD.  Private medical 
record dated July 1996 the provided the diagnoses of 
bronchitis, dyspensea, COPD and allergic rhinitis.  In July 
1997 the impressions were COPD that was minimal in nature and 
chronic rhinitis.  In January 1998 the impressions were COPD, 
history of asbestos exposure and rhinitis.  In April 2001 the 
impressions were normal left ventricular systolic function 
and wall motion, suspicious for attenuation versus small 
inferospetal scar.  No active pulmonary pathology was 
present.  

With regard to the claim of entitlement to service connection 
for a respiratory disorder, to include emphysema, claimed as 
due to asbestos, or toxic fumes or radiation exposure the VA 
has not afforded the veteran a respiratory examination.  In a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  

In light of the above, the appeal is REMANDED to the RO for 
the following: 

1.  The RO is requested to arrange for 
the veteran to be examined by a VA 
psychiatrist.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record.  The examiner should then be 
asked to determine (1) whether the 
diagnostic criteria for PTSD under DSM IV 
have been satisfied, (2) whether there is 
a nexus between PTSD symptomatology and 
one or more of the in-service stressors 
found to be established by the RO and (3) 
whether it is at least as likely as not 
that the veteran has any psychiatric 
disorder which was incurred in or 
aggravated during service.  A detailed 
rationale for all opinions expressed 
should be provided.  The claims folder, 
or copies of all pertinent records, must 
be made available to the examiner for 
review.  

2.  The RO is requested to afford the 
veteran a VA respiratory examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination and the 
examiner is asked to indicate in the 
examination report that the claims folder 
has been reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to provide a 
complete rationale for all conclusions 
reached and opinions expressed.

3.  The respiratory examiner is requested 
to indicate whether the veteran currently 
has a respiratory disorder, to include 
emphysema.  If the veteran has a current 
respiratory disorder the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's current respiratory 
disorder was incurred in or aggravated by 
service.  In addition, the respiratory 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
respiratory disorder was due to or the 
result of smoking, asbestos exposure or 
radiation exposure.  

4.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  

5.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appeal of the veteran's claims for service connection for 
psychiatric and respiratory disorders, claimed as due to 
exposure to asbestos, toxic fumes, or radiation, is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D. C.  VA will notify the veteran if further 
action is required on his part.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
other notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



